Citation Nr: 9900476	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a nurse


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evidence he has submitted is 
new and material, warranting a reopening of his claim and 
grant of service connection for PTSD.  In support of his 
claim, the veteran argues that he was exposed to stressors 
when he was aboard ship.  He identifies the alleged stressful 
event as an explosion, which killed a number of sailors.  He 
further argues that he still thinks about this incident, many 
years after it took place.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for PTSD.  






FINDINGS OF FACT

1.  The October 1989 rating decision, which denied service 
connection for PTSD, was not appealed following the ROs 
issuance of notice of the denial; and that decision is final.

2.  The evidence received since the ROs October 1989 rating 
decision includes evidence, which was not previously 
considered, and which bears directly and substantially on the 
issue before the Board, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the October 1989 rating decision, 
denying service connection for PTSD, which is final, is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.104(a), 3.156(a), 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A timely filed notice of disagreement (NOD) initiates 
appellate review of a decision by the RO.  38 U.S.C. 
§ 7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  An NOD must 
be filed within one year from the date of mailing of notice 
of the determination by the RO.  38 U.S.C. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed 
within the prescribed one-year period, the determination on a 
claim by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) (West 
1991).

The RO denied the appellants claim for service connection 
for PTSD by a rating decision of October 1989.  The appellant 
was provided notice of the decision and his appellate rights.  
He failed to file a timely NOD.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the October 1989 rating decision became final when 
the appellant did not file an NOD within one year of the date 
he was notified of that unfavorable determination.  
38 U.S.C.A. § 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The evidence submitted since the time of the October 1989 
decision consists of reports of VA outpatient treatment and 
hospitalization, a report of VA examination, a letter from 
the veterans daughter, and testimony by the veteran, his 
wife and a VA nurse at his formal hearing.  This evidence has 
not been previously submitted to agency decision makers, 
bears directly on the specific matter under consideration, 
that is, whether the veteran currently has PTSD resultant 
from military service, and is neither cumulative nor 
redundant.  The Board must therefore further consider if the 
evidence, either by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The veteran was referred to a VA facility in May 1990 for 
clarification of diagnoses, in particular to distinguish 
among PTSD, phobia and affective disorder.  It was noted that 
the veteran experienced a specific traumatic event which had 
affected him emotionally and which interfered with his 
occupational functioning in his concerns about safety.  
However, he lacked the intrusive imagery and persistent 
increased arousal necessary to assign a diagnosis of PTSD.  
Instead, the diagnosis was schizoaffective disorder.  

The veteran received regular psychiatric treatment at VA 
facilities subsequent to this assessment.  In October 1990, 
the assessment was anxiety.  When he was seen in February 
1991, the assessment was an affective disorder.  

When the veteran was treated at a VA facility in July 1993, 
the diagnosis was bipolar disorder, in exacerbation.  He was 
hospitalized in a VA facility two days later, at which time 
he reported that he was nervous and manic depressive.  On 
admission, he was not delusional, there was no suicidal, 
homicidal, or paranoid ideation, and he did not report any 
auditory or visual hallucinations.  Judgment was fair and 
insight was poor.  The veteran was initially placed in the 
locked ward and treated with medication.  After a number of 
days of hospitalization, a family meeting was held and it was 
decided to release the veteran to home.  At the time of his 
discharge, the diagnosis was bipolar affective disorder, 
manic. 

Subsequent to this hospitalization, the veteran was enrolled 
in the PTSD Anonymous Group, and was scheduled for meetings 
on a weekly basis.  He attended approximately half of the 
meetings beginning in the fall of 1993.  

During a VA examination conducted in December 1993, the 
veteran indicated that he was periodically depressed.  
Auditory hallucinations were reported.  He was fearful of 
people; he had to be assisted by his wife; but, he was 
cooperative.  The diagnoses included paranoid schizophrenia.  
He also underwent a psychiatric consultation at that time.  
He indicated that he had been hospitalized nine or ten times 
for psychiatric consultation.  The most recent 
hospitalization was in 1993 for a bipolar disorder.  He 
stated that his parents had told him that he was different 
after he returned from service and that he had witnessed an 
explosion during service.  Since that time, he was always 
waiting for something to happen, seeing unsafe conditions.  
He also stated that he was afraid to be around people.  He 
avoided crowds, but no longer had paranoid thoughts.  He 
stated that he slept well, and did not have any nightmares or 
dreams.  While he has not had any auditory hallucinations in 
years, he had a feeling of continual fear.  He denied any 
manic or high periods.  However, he admitted to certain 
periods of depression.  On mental status examination, he was 
oriented to time, place and person.  He had good affect and 
his mood was not depressed.  He denied suicidal or homicidal 
ideation, and denied auditory or visual hallucinations or 
ideas of reference.  Insight and judgment appeared grossly 
intact.  The diagnostic impression was history of 
schizophrenia, history of bipolar disorder, and probable 
schizoaffective disorder, depressive type.  `

In an April 1994 statement, a treating physician at the VA 
facility noted the 1993 hospitalization for treatment of 
manic depressive illness.  It was noted that the veteran was 
upset that he had never been diagnosed with PTSD.  The 
diagnoses included bipolar illness (schizophrenia); and PTSD.  
During treatment in June 1994, the assessment included 
schizoaffective disorder and panic PTSD.  PTSD and a bipolar 
mood disorder were again diagnosed when the veteran was seen 
in January 1995.  A similar diagnosis was reached when the 
veteran was seen in May 1995 and on a number of subsequent 
reports of treatment.  

In a February 1995 statement, a VA physician noted that the 
veteran had been taking his medication and most symptoms were 
under control.  The veteran had been out of work for three 
weeks and felt very bad.  He appeared very sad and 
overwhelmed.  The assessment was PTSD and bipolar mood 
disorder.  

The veteran, along with his wife and a nurse, presented 
testimony at a formal hearing before a VA hearing officer in 
September 1995.  It was indicated that the veteran had 
received psychiatric treatment from the time of discharge.  
(Transcript, hereinafter T-2).  He stated that he had 
witnessed an explosion on the U.S.S. Enterprise while in 
service.  (T-4).  As a result of the disability, he had been 
unable to work  (T-8).  The veterans treating nurse 
indicated that the PTSD triggered the veterans symptoms.  
(T-2, 3).

Submitted at that time was a letter from the veterans 
daughter, detailing the symptomatology resultant from the 
veterans psychiatric disorder.  

A review of the evidence of record indicates that when the 
veteran was examined for compensation purposes and 
hospitalized during 1993, PTSD was not diagnosed.  Rather, it 
was indicated that the veteran was suffering from a bipolar 
disorder or a schizoaffective disorder.  However, the more 
recent reports of treatment indicate that the veteran has 
received regular outpatient treatment, to include PTSD Group 
therapy, based on a continuing diagnosis of PTSD.  Of record 
are statements dated in April 1994 and February 1995 
indicating that, among the veterans diagnosed disabilities, 
are PTSD.  Moreover, at the veterans hearing, his treating 
nurse, a medical professional, concluded that PTSD triggered 
the veterans symptoms.  

The evidence of record indicates that the veteran did not 
serve in combat.  He did not receive any awards consistent 
with such service, and the veteran did not relate the alleged 
incident to any form of combat.  However, an explosion aboard 
ship could be verified by a review of Naval records, and it 
could be determined, by a review of the veterans service 
personnel records, if he was aboard the Enterprise at that 
time, and what his position or duty station most probably 
would have been at that time.  There is no indication that 
the RO attempted such development.  

The Board notes that to reopen a claim, the veteran does not 
have to present evidence that would result in the grant of 
service connection for the disorder.  Rather, the veteran is 
only required to present evidence such that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  To the extent that the 
veteran has provided medical evidence of the presence of 
PTSD, based on an event which may be verified, the Board 
concludes that new and material evidence has been submitted 
to reopen the claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  


REMAND

As noted, the veterans claim for PTSD has been reopened, and 
must be considered on a de novo basis.  The case was 
developed by the RO solely on the basis of whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for this disorder.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, as noted, the Board 
is considering the issue on a differing basis than that 
considered by the RO.

Initially, the Board notes that the veteran has made 
reference to a stressful event aboard the Enterprise.  This 
stressor must be verified by a review of service records.  In 
order to accomplish this, the veteran should be asked to 
provide as much specific information as possible, with regard 
to dates and duty stations, regarding the incident.  This 
information should then be referred to the Naval Historical 
Center for review and for copies of appropriate records.  

Should the RO be able to verify the veterans report of an 
explosion aboard the Enterprise during his assignment aboard 
ship, he should be scheduled for an additional compensation 
examination, particularly in light of the conflicting 
diagnoses.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request specific information regarding 
the date of the incident aboard the 
Enterprise, along with any additional 
information regarding the veterans duty 
status or other individuals involved.  
The veteran should be informed of the 
consequences of his failure to respond to 
the VA request.  See Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991). 

2.  All of the veterans service 
personnel records should be obtained and 
associated with the claims folder.  

3.  The information so obtained should be 
referred to the Naval Historical Center 
for review.  The Naval Historical Center 
should be asked to provide all 
appropriate documentation, to include 
ships logs and incidents reports, 
regarding the reported incident aboard 
the Enterprise.  

4.  Upon receipt of this information from 
the Naval Historical Center, the RO 
should determine if the stressor the 
veteran has reported has been verified.  
If so, the RO should schedule the veteran 
for an additional compensation 
examination, conducted by an appropriate 
specialist.  The RO should provide the 
examiner with the claims folder for 
review prior to the examination, along 
with a list of any verified stressor(s).  
If the examiner concludes that PTSD is 
present, the underlying stressor 
resulting in the PTSD should be 
specifically identified.  If it is a 
stressor that has not been verified by 
the RO, the examiner should so state. 

5. Following the completion of the 
foregoing, the case should be reviewed to 
ensure that all requested actions have 
been completed to the extent possible.  
The RO should then adjudicate the 
veterans claim of entitlement to service 
connection for PTSD on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if appropriate.  The purposes of this REMAND 
are to obtain additional information and to assist the 
veteran in the development of the claim.  No inference should 
be drawn regarding the merits of the claim, and no action is 
required of the veteran until further notified.  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
